                                                                                                EXHIBIT
10.1
 
[FORM OF NOTE OF THE 2036 SERIES]
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (THE “DEPOSITARY”) TO THE COMPANY OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE TO BE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND ANY AMOUNT PAYABLE THEREUNDER
IS MADE PAYABLE TO CEDE & CO. OR SUCH OTHER NAME), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. UNLESS AND UNTIL
THIS SECURITY IS EXCHANGED IN WHOLE OR IN PART FOR CERTIFICATED SECURITIES
REGISTERED IN THE NAMES OF THE VARIOUS BENEFICIAL HOLDERS HEREOF AS THEN
CERTIFIED TO THE COMPANY AND THE TRUSTEE BY THE DEPOSITARY OR A SUCCESSOR
DEPOSITARY, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO ITS NOMINEE OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. THIS SECURITY
MAY BE EXCHANGED FOR CERTIFICATED SECURITIES REGISTERED IN THE NAMES OF THE
VARIOUS BENEFICIAL OWNERS HEREOF ONLY IF (A) THE DEPOSITARY (I) HAS NOTIFIED THE
COMPANY THAT IT IS UNWILLING OR UNABLE TO CONTINUE AS DEPOSITARY OR (II) HAS
CEASED TO BE A CLEARING AGENCY REGISTERED UNDER THE EXCHANGE ACT, AND, IN EITHER
CASE, A SUCCESSOR DEPOSITARY IS NOT APPOINTED BY THE COMPANY WITHIN 90 DAYS, OR
(B) THE COMPANY ELECTS TO ISSUE CERTIFICATED SECURITIES TO BENEFICIAL OWNERS (AS
CERTIFIED TO THE COMPANY AND THE TRUSTEE BY THE DEPOSITARY OR A SUCCESSOR
DEPOSITARY) OF ALL SECURITIES OF THE SERIES DESIGNATED ABOVE.
 
NEITHER THIS SECURITY NOR ANY BENEFICIAL INTEREST HEREIN HAS BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). EACH OF THE
HOLDER HEREOF, AND EACH OWNER OF A BENEFICIAL INTEREST HEREIN BY PURCHASING THIS
SECURITY, AGREES FOR THE BENEFIT OF JERSEY CENTRAL POWER & LIGHT COMPANY (THE
“COMPANY”) THAT THIS SECURITY MAY NOT BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED OTHER THAN (A) (1) TO THE COMPANY, (2) IN A TRANSACTION ENTITLED TO
AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT,
(3) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”), TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE RESALE, PLEDGE OR OTHER TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A (AS INDICATED BY THE BOX CHECKED BY THE TRANSFEROR
ON THE CERTIFICATE OF TRANSFER ON THE REVERSE OF THIS SECURITY), (4) IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR 904 OF REGULATION S UNDER
THE SECURITIES ACT (AS INDICATED BY THE BOX CHECKED BY THE TRANSFEROR ON THE
CERTIFICATE OF TRANSFER ON THE REVERSE OF THIS SECURITY), (5) IN ACCORDANCE WITH
ANOTHER APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY)
OR (6) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
AND (B) IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF EACH
STATE OF THE UNITED STATES. THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
REPRESENTS AND AGREES FOR THE BENEFIT OF THE COMPANY THAT IT IS (1) A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A OR, (2) A NON-U.S. PERSON
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF, OR AN ACCOUNT SATISFYING THE
REQUIREMENTS OF PARAGRAPH (k)(2) OF RULE 902 UNDER, REGULATION S UNDER THE
SECURITIES ACT.
 
 
1

--------------------------------------------------------------------------------

 
 
The holder of this Security, by acceptance hereof, will be deemed to have agreed
to be bound by the provisions of the Registration Rights Agreement referred to
herein.
 
JERSEY CENTRAL POWER & LIGHT COMPANY
 
6.40% Senior Note due 2036
 
Original Issue Date: May 12, 2006
 
Stated Maturity: May 15, 2036
 
Interest Rate: 6.40%
 
Interest Payment Dates: May 15 and November 15 commencing November 15, 2006
 


Regular Record Dates:
 
The regular record date with respect to any Interest Payment Date will be the
fifteenth day of the calendar month immediately preceding such Interest Payment
Date (whether or not a Business Day).
 

Principal Amount
$200,000,000.00                                                                                    No.
1
CUSIP 476556CN3
 
JERSEY CENTRAL POWER & LIGHT COMPANY, a corporation duly organized and existing
under the laws of the State of New Jersey (herein called the “Company,” which
term includes any successor under the Indenture referred to below), for value
received, hereby promises to pay to Cede & Co., or registered assigns, the
principal sum of TWO HUNDRED MILLION DOLLARS on the Stated Maturity specified
above, and to pay interest thereon from the Original Issue Date specified above
or from the most recent Interest Payment Date to which Interest has been paid or
duly provided for, semi-annually in arrears on the Interest Payment Dates
specified above in each year, commencing with the Interest Payment Date next
succeeding the Original Issue Date specified above, and at Maturity, at the
Interest Rate per annum specified above, until the principal hereof is paid or
duly provided for. Interest on this Security will accrue from and including the
immediately preceding Interest Payment Date in respect of which interest has
been paid or made available for payment (or from and including the Original
Issue Date if no interest has been paid or made available for payment) to, but
excluding, the applicable Interest Payment Date or Maturity, as the case may be.
The interest so payable, and paid or duly provided for, on any Interest Payment
Date shall, as provided in such Indenture, be paid to the Person in whose name
this Security (or one or more Predecessor Securities) is registered at the close
of business on the Regular Record Date specified above (whether or not a
Business Day) next preceding such Interest Payment Date. Notwithstanding the
foregoing, (a) if the Original Issue Date of this Security is after a Regular
Record Date and before the corresponding Interest Payment Date, interest so
payable for the period from and including the Original Issue Date to, but
excluding, such Interest Payment Date shall be paid on the next succeeding
Interest Payment Date to the Holder hereof on the related Regular Record Date,
and (b) interest payable at Maturity shall be paid to the Person to whom
principal shall be paid. Except as otherwise provided in said Indenture, any
such interest not so paid or duly provided for shall forthwith cease to be
payable to the Holder on such Regular Record Date and may either be paid to the
Person in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest to be fixed by the Trustee (defined below), notice of
which shall be given to Holders of Securities of this series not less than 10
days prior to such Special Record Date, or be paid at any time in any other
lawful manner not inconsistent with the requirements of any securities exchange
on which the Securities of this series may be listed, and upon such notice as
may be required by such exchange, all as more fully provided in said Indenture.
Interest on this Security shall be computed on the basis of a 360-day year
consisting of twelve 30-day months, and with respect to any period less than a
full calendar month, on the basis of actual days elapsed during such period.
 
 
2

--------------------------------------------------------------------------------

 
 
Payment of the principal of and premium, if any, on this Security and interest
hereon at Maturity shall be made upon presentation of this Security at the
Corporate Trust Office of the Trustee in New York, New York or at such other
office or agency as may be designated for such purpose by the Company from time
to time. Payment of interest, if any, on this Security (other than interest at
Maturity) shall be made by check mailed to the address of the Person entitled
thereto as such address shall appear in the Security Register, except that (a)
if such Person shall be a securities depositary, such payment may be made by
such other means in lieu of check as shall be agreed upon by the Company, the
Trustee or other Paying Agent and such Person and (b) if such Person is a Holder
of $10,000,000 or more in aggregate principal amount of Securities of this
series such payment may be in immediately available funds by wire transfer to
such account as may have been designated in writing by the Person entitled
thereto as set forth herein in time for the Paying Agent to make such payments
in accordance with its normal procedures. Any such designation for wire transfer
purposes shall be made by filing the appropriate information with the Trustee at
its Corporate Trust Office in New York, New York not less than fifteen calendar
days prior to the applicable payment date and, unless revoked by written notice
to the Trustee received on or prior to the Regular Record Date immediately
preceding the applicable Interest Payment Date, shall remain in effect with
respect to any further interest payments (other than interest payments at
Maturity) with respect to this Security payable to such Holder. Payment of the
principal of and premium, if any, and interest, if any, on this Security, as
aforesaid, shall be made in such coin or currency of the United States of
America as at the time of payment shall be legal tender for the payment of
public and private debts.
 
 
3

--------------------------------------------------------------------------------

 
This Security is one of a duly authorized issue of securities of the Company
(herein called the “Securities”), issued and issuable in one or more series
under an Indenture, dated as of July 1, 1999 (such Indenture as originally
executed and delivered and as supplemented or amended from time to time
thereafter, together with any constituent instruments establishing the terms of
particular Securities, being herein called the “Indenture”), between the Company
and United States Trust Company of New York, under which The Bank of New York is
successor trustee (herein called the “Trustee,” which term includes any
successor trustee under the Indenture), to which Indenture and all indentures
supplemental thereto reference is hereby made for a description of the
respective rights, limitations of rights, duties and immunities of the Company,
the Trustee and the Holders of the Securities thereunder and of the terms and
conditions upon which the Securities are, and are to be, authenticated and
delivered. The acceptance of this Security shall be deemed to constitute the
consent and agreement by the Holder hereof to all of the terms and provisions of
the Indenture. This Security is one of the series designated above.
 
Prior to the Release Date (as hereinafter defined), the Securities will be
secured by first mortgage bonds (the “Senior Note First Mortgage Bonds”)
delivered by the Company to the Trustee for the benefit of the Holders of the
Securities, issued under the Indenture, dated as of March 1, 1946, from the
Company to The Bank of New York, as successor trustee (the “Mortgage Trustee”),
as supplemented and modified (collectively, the “First Mortgage”). Reference is
made to the First Mortgage and the Indenture for a description of the rights of
the Trustee as holder of the Senior Note First Mortgage Bonds, the property
mortgaged and pledged, the nature and extent of the security and the rights of
the holders of first mortgage bonds under the First Mortgage and the rights of
the Company and of the Mortgage Trustee in respect thereof, the duties and
immunities of the Mortgage Trustee and the terms and conditions upon which the
Senior Note First Mortgage Bonds are secured and the circumstances under which
additional first mortgage bonds may be issued.
 
From and after such time as the earlier of (i) the date that all First Mortgage
Bonds, other than the Senior Note First Mortgage Bonds, have been retired (at,
before or after the maturity thereof) through payment, redemption, purchase,
defeasance or otherwise, and (ii) the date upon which the Trustee holds Senior
Note First Mortgage Bonds constituting not less than 80% in aggregate principal
amount of all outstanding First Mortgage Bonds (the “Release Date”), the Senior
Note First Mortgage Bonds shall cease to secure the Securities in any manner. In
certain circumstances prior to the Release Date as provided in the Indenture,
the Company is permitted to reduce the aggregate principal amount of a series of
Senior Note First Mortgage Bonds held by the Trustee, but in no event prior to
the Release Date to an amount less than the aggregate outstanding principal
amount of the series of Securities initially issued contemporaneously with such
Senior Note First Mortgage Bonds.
 
If any Interest Payment Date, any Redemption Date or the Stated Maturity shall
not be a Business Day (as hereinafter defined), payment of the amounts due on
this Security on such date may be made on the next succeeding Business Day; and,
if such payment is made or duly provided for on such next succeeding Business
Day, no interest shall accrue on such amounts for the period from and after such
Interest Payment Date, Redemption Date or Stated Maturity, as the case may be,
to such Business Day.
 
 
4

--------------------------------------------------------------------------------

 
 
Pursuant to the Registration Rights Agreement dated May 12, 2006 by and between
the Company and Greenwich Capital Markets, Inc. and UBS Securities LLC, as
representatives of the initial purchasers named therein (the “Registration
Rights Agreement”), the Company will be obligated to consummate an exchange
offer pursuant to which the Holder of this Security shall have the right to
exchange this Security for the Company’s 6.40% Exchange Senior Note due 2036 (an
“Exchange Note”), at such time as such Exchange Note shall have been registered
under the Securities Act, in like principal amount and having terms identical in
all material respects to this Security (except that such Exchange Note will not
contain terms with respect to registration rights, the payment of additional
interest and other provisions restricting transfers and resales, including this
paragraph). The Holders of this Security shall be entitled to receive certain
additional interest payments at the rate per annum of 0.25% in the event such
exchange offer is not consummated within 210 days after the Closing Date and
upon certain other conditions, all pursuant to and in accordance with the terms
of the Registration Rights Agreement.
 
This Security is redeemable, as a whole or in part, at the Company’s option, at
any time or from time to time, on at least 30 days’, but not more than 60 days’,
prior notice mailed to the registered address of each holder of the Securities.
The redemption prices will be equal to the greater of (1) 100% of the principal
amount of the Securities to be redeemed and (2) as determined by the Independent
Investment Banker, the sum of the present values of the Remaining Scheduled
Payments (as defined below) discounted to the redemption date, on a semiannual
basis (assuming a 360-day year consisting of twelve 30-day months), at a rate
equal to the sum of the Adjusted Treasury Rate (as defined below) plus 20 basis
points. In each case accrued and unpaid interest will be payable to the
redemption date.
 
“Adjusted Treasury Rate” means, with respect to any redemption date:
 
●
 
the yield, under the heading which represents the average for the immediately
preceding week, appearing in the most recently published statistical release
designated “H.15(519)” or any successor publication which is published weekly by
the Board of Governors of the Federal Reserve System and which establishes
yields on actively traded United States Treasury securities adjusted to constant
maturity under the caption “Treasury Constant Maturities,” for the maturity
corresponding to the Comparable Treasury Issue (if no maturity is within three
months before or after the Remaining Life, yields for the two published
maturities most closely corresponding to the Comparable Treasury Issue shall be
determined and the Adjusted Treasury Rate shall be interpolated or extrapolated
from these yields on a straight line basis, rounding to the nearest month); or
 
●
 
if the release (or any successor release) is not published during the week
preceding the calculation date or does not contain these yields, the rate per
annum equal to the semi-annual equivalent yield to maturity of the Comparable
Treasury Issue, calculated using a price for the Comparable Treasury Issue
(expressed as a percentage of its principal amount) equal to the Comparable
Treasury Price for the redemption date. The Adjusted Treasury Rate will be
calculated on the third Business Day preceding the redemption date.
 

 
 
5

--------------------------------------------------------------------------------

 
 
“Comparable Treasury Issue” means the United States Treasury security selected
by an Independent Investment Banker as having a maturity comparable to the
remaining term of the notes to be redeemed that would be utilized, at the time
of selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the remaining term
of such securities (“Remaining Life”).
 
“Comparable Treasury Price” means (1) the average of three Reference Treasury
Dealer Quotations for the redemption date, after excluding the highest and
lowest Reference Treasury Dealer Quotations, or (2) if the Independent
Investment Banker obtains fewer than three Reference Treasury Dealer Quotations,
the average of all such quotations.
 
“Independent Investment Banker” means one of the Reference Treasury Dealers
appointed by the Company.
 
“Reference Treasury Dealer” means (i) each of Greenwich Capital Markets, Inc.
and UBS Securities LLC, and their respective successors; provided, however, that
if any of the foregoing shall cease to be a primary U.S. Government securities
dealer in the United States (a “Primary Treasury Dealer”), the Company shall
substitute another nationally recognized investment banking firm that is a
Primary Treasury Dealer, and (ii) any other Primary Treasury Dealer selected by
the Independent Investment Banker after consultation with the Company.
 
“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any redemption date, the average, as determined by the
Independent Investment Banker, of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
quoted in writing to the Independent Investment Banker at 5:00 p.m., New York
City time, on the third Business Day preceding the redemption date.
 
“Remaining Scheduled Payments” means the remaining scheduled payments of
principal of and interest on this Security that would be due after the related
redemption date but for such redemption. If such redemption date is not an
Interest Payment Date with respect to this Security, the amount of the next
succeeding scheduled interest payment on this Security will be reduced by the
amount of interest accrued on this Security to such redemption date.
 
“Senior Note Trustee” shall mean The Bank of New York or its successor.
 
On and after the redemption date, interest will cease to accrue on this Security
or any portion of the Security called for redemption (unless the Company
defaults in the payment of the redemption price and accrued interest. On or
before the redemption date, the Company will deposit with a paying agent (or the
Senior Note Trustee) money sufficient to pay the redemption price of and accrued
interest on the Security to be redeemed on such date. If less than all the
Securities of any series are to be redeemed, the Securities to be redeemed shall
be selected by the Trustee by such method as the Senior Note Trustee shall deem
fair and appropriate.
 
Notice of redemption shall be given by mail to Holders of Securities, not less
than 30 days nor more than 60 days prior to the date fixed for redemption, all
as provided in the Indenture. As provided in the Indenture, notice of redemption
at the election of the Company as aforesaid may state that such redemption shall
be conditional upon the receipt by the Trustee of money sufficient to pay the
principal of and premium, if any, and interest, if any, on this Security on or
prior to the date fixed for such redemption; a notice of redemption so
conditioned shall be of no force or effect if such money is not so received and,
in such event, the Company shall not be required to redeem this Security.
 
 
6

--------------------------------------------------------------------------------

 
In the event of redemption of this Security in part only, a new Security or
Securities of this series, of like tenor, representing the unredeemed portion
hereof shall be issued in the name of the Holder hereof upon the cancellation
hereof.
 
If an Event of Default with respect to the Securities of this series shall occur
and be continuing, the principal of this Security may be declared due and
payable in the manner and with the effect provided in the Indenture.
 
The Indenture permits, with certain exceptions as therein provided, the Trustee
to enter into one or more supplemental indentures for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, the Indenture with the consent of the Holders of a majority in aggregate
principal amount of the Securities of all series then Outstanding under the
Indenture, considered as one class; provided, however, that if there shall be
Securities of more than one series Outstanding under the Indenture and if a
proposed supplemental indenture shall directly affect the rights of the Holders
of Securities of one or more but less than all, of such series, then the consent
of the Holders of only a majority in aggregate principal amount of the
Outstanding Securities of all series so directly affected, considered as one
class, shall be required; and provided, further, that if the Securities of any
series shall have been issued in more than one tranche and if the proposed
supplemental indenture shall directly affect the rights of the Holders of
Securities of one or more, but less than all, of such tranches, then the consent
only of the Holders of a majority in aggregate principal amount of the
Outstanding Securities of all tranches so directly affected, considered as one
class, shall be required; and provided, further, that the Indenture permits the
Trustee to enter into one or more supplemental indentures for limited purposes
without the consent of any Holders of Securities. The Indenture also contains
provisions permitting the Holders of a majority in principal amount of the
Securities then Outstanding, on behalf of the Holders of all Securities, to
waive compliance by the Company with certain provisions of the Indenture and
certain past defaults under the Indenture and their consequences. Any such
consent or waiver by the Holder of this Security shall be conclusive and binding
upon such Holder and upon all future Holders of this Security and of any
Security issued upon the registration of transfer hereof or in exchange therefor
or in lieu hereof, whether or not notation of such consent or waiver is made
upon this Security.
 
No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and premium, if any, and interest, if
any, on this Security at the times, place and rate, in the coin or currency, and
in the manner, herein prescribed.
 
As provided in the Indenture and subject to certain limitations therein and
herein set forth, this Security or any portion of the principal amount hereof
will be deemed to have been paid for all purposes of the Indenture and to be no
longer Outstanding thereunder, and, at the election of the Company, the
Company’s entire indebtedness in respect thereof will be satisfied and
discharged, if there has been irrevocably deposited with the Trustee or any
Paying Agent (other than the Company) in trust, money in an amount which will be
sufficient and/or Eligible Obligations, the principal of and interest on which
when due, without any regard to reinvestment thereof, will provide moneys which,
together with moneys so deposited, will be sufficient to pay when due the
principal of and premium, if any, and interest, if any, on this Security when
due.
 
 
7

--------------------------------------------------------------------------------

 
The Indenture contains terms, provisions and conditions relating to the
consolidation or merger of the Company with or into, and the conveyance or other
transfer, or lease, of assets to, another Person, to the assumption by such
other Person, in certain circumstances, of all of the obligations of the Company
under the Indenture and on the Securities and to the release and discharge of
the Company in certain circumstances, from such obligations.
 
As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable in the Security Register,
upon surrender of this Security for registration of transfer at the office of
The Bank of New York in New York, New York or such other office or agency as may
be designated by the Company from time to time, duly endorsed by, or accompanied
by a written’ instrument of transfer in form satisfactory to the Company and the
Security Registrar duly executed by, the Holder hereof or his attorney duly
authorized in writing, and thereupon one or more new Securities of this series
of authorized denominations and of like tenor and aggregate principal amount,
will be issued to the designated transferee or transferees.
 
The Securities of this series are issuable only as registered Securities,
without coupons, and in denominations of $1,000 and integral multiples thereof.
As provided in the Indenture and subject to certain limitations therein set
forth, Securities of this series are exchangeable for a like aggregate principal
amount of Securities of the same series and tranche, of any authorized
denominations, as requested by the Holder surrendering the same, and of like
tenor upon surrender of the Security or Securities to be exchanged at the
Corporate Trust Office of the Trustee or such other office or agency as may be
designated by the Company from time to time.
 
The Company shall not be required to execute and the Security Registrar shall
not be required to register the transfer of or exchange of (a) Securities of
this series during a period of 15 days immediately preceding the date notice is
given identifying the serial numbers of the Securities of this series called for
redemption or (b) any Security so selected for redemption in whole or in part,
except the unredeemed portion of any Security being redeemed in part.
 
No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.
 
Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Security is registered as the absolute owner hereof
for all purposes, whether or not this Security be overdue, and neither the
Company, the Trustee nor any such agent shall be affected by notice to the
contrary.
 
 
8

--------------------------------------------------------------------------------

 
Each Holder shall be deemed to understand that the offer and sale of this
Security has not been registered under the Securities Act and that this Security
may not be offered or sold except as permitted in the following sentence. Each
Holder shall be deemed to agree, on its own behalf and on behalf of any accounts
for which it is acting as hereinafter stated, that if such Holder sells any
Securities, such Holder will do so only (A) to the Company, (B) to a person whom
it reasonably believes is a “qualified institutional buyer” within the meaning
of Rule 144A under the Securities Act that purchases for its own account or for
the account of a qualified institutional buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, (C) in an
offshore transaction in accordance with Rule 903 or 904 of Regulation S under
the Securities Act, (D) pursuant to the exemption from registration provided by
Rule 144 under the Securities Act (if available), (E) in accordance with another
applicable exemption from the registration requirements of the Securities Act
(and based upon an Opinion of Counsel acceptable to the Company) or (F) pursuant
to an effective registration statement under the Securities Act, and each Holder
is further deemed to agree to provide to any person purchasing any Securities
from it a notice advising such purchaser that resales of the Securities are
restricted as stated herein.
 
Each Holder shall be deemed to understand that, on any proposed resale of any
Securities pursuant to the exemption from registration under Rule 144 under the
Securities Act, any Holder making any such proposed resale will be required to
furnish to the Trustee and Company such certifications, legal opinions and other
information as the Trustee and Company may reasonably require to confirm that
the proposed sale complies with the foregoing restrictions.
 
The Indenture and the Securities shall be governed by and construed in
accordance with the laws of the State of New York.
 
As used herein, “Business Day” shall mean each day that is not a day on which
banking institutions or trust companies in the Borough of Manhattan, the City
and State of New York, or in the city where the Corporate Trust Office of the
Trustee is located, are obligated or authorized by law or executive order to
close.
 
As provided in the Indenture, no recourse shall be had for the payment of the
principal of or premium, if any, or interest on any Securities, or for any claim
based thereon or otherwise in respect thereof, or of the indebtedness
represented thereby, or upon any obligation, covenant or agreement under the
Indenture, against, and no personal liability whatsoever shall attach to, or be
incurred by, any incorporator, stockholder, officer or director, as such, past,
present or future of the Company or of any predecessor or successor (either
directly or through the Company, or a predecessor or successor), whether by
virtue of any constitutional provision, statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise; it being expressly agreed
and understood that the Indenture and this Security endorsed hereon are solely
corporate obligations and that any such personal liability is hereby expressly
waived and released as a condition of, and as part of the consideration for, the
execution of the Indenture and the issuance of this Security. 
 
 
 
 

--------------------------------------------------------------------------------

 



Unless the certificate of authentication hereon has been executed by the Trustee
or an Authenticating Agent by manual signature, this Security shall not be
entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.
 

 
    JERSEY CENTRAL POWER & LIGHT
    COMPANY
 
 
    By:
   
    Harvey L. Wagner.
    Vice President and Controller
Attested:
 
 
By:
 
 
  Edward J. Udovich
 
      Assistant Corporate Secretary
 

 

6.40% SENIOR NOTES DUE 2036




 
 

--------------------------------------------------------------------------------

 




CERTIFICATE OF AUTHENTICATION
 
This is one of the Securities of the series herein designated, described or
provided for in the within-mentioned Indenture.
 
Dated: May 12, 2006
 
  THE BANK OF NEW YORK,
  as Trustee
 
 
 
By: 
   
  Authorized Officer



 

6.40% SENIOR NOTES DUE 2036


 
 

--------------------------------------------------------------------------------

 




CERTIFICATE OF TRANSFER
 
6.40% SENIOR NOTE DUE 2036
 
FOR VALUE RECEIVED, the undersigned sells, assigns and transfers unto
 
PLEASE INSERT SOCIAL SECURITY OR OTHER
IDENTIFYING NUMBER OF ASSIGNEE
 
Name and address of assignee must be printed or typewritten:
 
$ 
____________________________________________________________________________________________________________________________________ 
principal amount of or beneficial interests*  in the within Security of the
Company and does hereby irrevocably constitute and appoint __________________ 
to transfer the said principal amount of or beneficial interests in said
Security on the books of the within-named Company, with full power of
substitution in the premises.
 
The undersigned certifies that said principal amount of or beneficial interests
in said Security are being resold, pledged or otherwise transferred as follows:
(check one)
 

   o
to the Company;

 

   o
to a Person whom the undersigned reasonably believes is a qualified
institutional buyer within the meaning of Rule 144A under the Securities Act of
1933, as amended (the “Securities Act”) purchasing for its own account or for
the account of a qualified institutional buyer to whom notice is given that the
resale, pledge or other transfer is being made in reliance on Rule 144A;

 

   o
in an offshore transaction in accordance with Rule 903 or 904 of Regulation S
under the Securities Act;

 

   o
to an institution that is an “accredited investor” as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act in a minimum principal amount of $1,000
for its own account or in a minimum principal amount of $1,000 for the account
of another such “accredited investor” (attach a copy of the Letter to be
Delivered by Accredited Investors in the form annexed signed by an authorized
officer of the transferee);

 

   o
as otherwise permitted by the non-registration legend appearing on this
Security; or

 

   o
as otherwise agreed by the Company, confirmed in writing to the Trustee, as
follows: [describe]

 

--------------------------------------------------------------------------------

 
* transfers of beneficial interests in this security may be made only to another
global security of the same series or as otherwise permitted by applicable
securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Dated:
   
Signature:
     
Print name:
 

NOTICE. The signature to this assignment must correspond with the name as
written upon the face of the Note in every particular without alteration or
enlargement or any change whatsoever.
 
SIGNATURE GUARANTEE. Signatures must be guaranteed by an “eligible guarantor
institution” meeting the requirements of the Security Registrar, which
requirements include membership or participation in the Security Transfer Agent
Medallion Program (“STAMP”) or such other “signature guarantee program” as may
be determined by the Security Registrar in addition to, or in substitution for,
STAMP, all in accordance with the Securities Exchange Act of 1934, as amended. 
 


 